Execution Version

SECOND AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT


THIS SECOND AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”) dated as of September 29, 2015, is by and among PARKER DRILLING
COMPANY, a Delaware corporation (the “Borrower”), each of the Subsidiary
Guarantors (as defined in the Credit Agreement referenced below), the Lenders
(as such term is hereinafter defined) party hereto and BANK OF AMERICA, N.A., as
the administrative agent for the Lenders party to the Credit Agreement
referenced below (in such capacity, together with the successors in such
capacity, the “Administrative Agent”) and L/C Issuer.
R E C I T A L S
A.    The Borrower, the lenders from time to time party thereto (collectively,
the “Lenders” and, individually, a “Lender”), the Administrative Agent and the
other agents referred to therein are parties to that certain Second Amended and
Restated Credit Agreement dated as of January 26, 2015, as amended by the First
Amendment dated as of June 1, 2015 (as amended, restated, supplemented or
otherwise modified prior to the date hereof, the “Credit Agreement”), pursuant
to which the Lenders have made certain extensions of credit (subject to the
terms and conditions thereof) to the Borrower.
B.    The Borrower has previously informed the Administrative Agent that it
desires to amend certain provisions of the Credit Agreement as set forth herein,
including, without limitation, financial covenants and certain related
provisions.
C.    In order to amend such provisions of the Credit Agreement, the Lenders
signatory hereto and the Administrative Agent are willing to amend the Credit
Agreement on the terms and conditions more fully described herein.
NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:
Section 1.Defined Terms. Each capitalized term used herein but not otherwise
defined herein has the meaning given such term in the Credit Agreement. Unless
otherwise indicated, all article, schedule, exhibit and section references in
this Amendment refer to articles and sections of the Credit Agreement.
Section 1.    Amendments to Credit Agreement.
1.1    Amendments to Section 1.01 of the Credit Agreement. Section 1.01 of the
Credit Agreement is hereby amended to add the following definitions in the
appropriate place based on alphabetical order:
“Second Amendment” shall mean that certain Second Amendment to the Credit
Agreement, dated as of the Second Amendment Effective Date, by and among the
Borrower, the Subsidiary Guarantors, the Administrative Agent, the Lenders party
thereto and any other Persons party thereto.
“Second Amendment Effective Date” shall mean September 29, 2015.
1.2    Amendments to the definition of “Applicable Rate”. The definition of
“Applicable Rate” is hereby amended and restated in its entirety to read as
follows:
“Applicable Rate” means (a)  from the Second Amendment Effective Date to the
date on which the Administrative Agent receives a Compliance Certificate
pursuant to Section 6.02(b) for the fiscal quarter ending September 30, 2015,
1.75% per annum for Base Rate Loans and 2.75% per annum for Eurodollar Rate
Loans and (b) thereafter, the applicable percentage per annum set forth below
determined by reference to the Consolidated Leverage Ratio as set forth in the
most recent Compliance Certificate received by the Administrative Agent pursuant
to Section 6.02(b):
Applicable Rate
Pricing Level
Consolidated Leverage Ratio
Eurodollar Rate Loans and Letters of Credit
Base Rate Loans
1
< 2.50:1
2.50
%
1.50
%
2
≥ 2.50:1 but < 3.50:1
2.75
%
1.75
%
3
≥ 3.50:1 but < 4.25:1
3.00
%
2.00
%
4
≥ 4.25:1 but < 5.00:1
3.50
%
2.50
%
5
≥ 5.00:1
4.00
%
3.00
%

Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 6.02(b); provided, however, that if a Compliance Certificate is not
delivered when due in accordance with such Section, then, upon the request of
the Required Lenders, Pricing Level 5 shall apply as of the first Business Day
after the date on which such Compliance Certificate was required to have been
delivered and shall remain in effect until the date on which such Compliance
Certificate is delivered.
Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Rate for any period shall be subject to the
provisions of Section 2.10(b).


1.3    Amendments to Sections 2.03(a)(ii)(A) and (B) of the Credit Agreement.
Sections 2.03(a)(ii)(A) and (B) of the Credit Agreement are hereby amended and
restated in their entirety to read as follows:
(A) subject to Section 2.03(b)(iii), the expiry date of such requested Letter of
Credit would occur more than twelve months after the date of issuance or last
extension, unless the Required Lenders have approved such expiry date; provided,
that, Letters of Credit in an aggregate amount up to $5,000,000 may have a
longer expiry date of up to three years after the date of issuance or extension,
provided, further, that if any Letter of Credit issued pursuant to the preceding
proviso is outstanding on the 180th day prior to the Maturity Date or is issued
or extended on or after such date, the Borrower shall Cash Collateralize such
Letter of Credit in an amount equal to 105% of the stated amount of such Letter
of Credit on or before the 170th day prior to the Maturity Date (or if issued or
extended on or after the 180th day prior to the Maturity Date, immediately upon
such issuance or extension); or
(B) except with respect to Letters of Credit issued pursuant to the provisos in
clause (A) above, the expiry date of such requested Letter of Credit would occur
after the Letter of Credit Expiration Date, unless all the Lenders have approved
such expiry date.
1.4    Amendment to Section 2.14 of the Credit Agreement. The following new
clause (h) is hereby added in Section 2.14 of the Credit Agreement in the
appropriate alphabetical place to read as follows:
(h) Second Amendment Commitment Increase Limit. Notwithstanding anything to the
contrary in Section 2.14 of the Credit Agreement, upon and after the Second
Amendment Effective Date, no Commitment Increase shall be permitted pursuant to
Section 2.14.
1.5    Amendments to Section 6.02(b) of the Credit Agreement. Section 6.02(b) of
the Credit Agreement is hereby amended and restated in its entirety to read as
follows:
(b) concurrently with the delivery of any financial statements pursuant to
Section 6.01, a duly completed and executed Compliance Certificate; provided
that, it is understood such Compliance Certificate shall, among other
provisions, contain certifications of a Responsible Officer of the Borrower
stating that such Responsible Officer has obtained no knowledge of any Default
or Event of Default except as specified in such certificate; provided, further
that the Compliance Certificate delivered with respect to the fiscal quarter
ended September 30, 2015 shall give effect to the information contained in the
appraisal report delivered pursuant to Section 6.16.
1.6    Amendments to Section 6.12 of the Credit Agreement. Section 6.12 of the
Credit Agreement is hereby amended and restated in its entirety to read as
follows:
Section 6.12 Appraisal of Collateral. Permit the Administrative Agent to, at the
times set forth in the next sentence, require an appraisal of the Collateral at
the Borrower’s expense with such appraisal to be prepared by a third-party
collateral appraiser selected by the Administrative Agent in its sole reasonable
discretion. On or following the date that is 18 months after the Second
Amendment Effective Date, the Administrative Agent may (or shall at the request
of any Lender) request such an appraisal to be delivered within 60 days of such
request (or such longer period of time as the Administrative Agent may agree in
its sole discretion) and the Administrative Agent may (or shall at the request
of any Lender) make a similar request on or following every 18 month anniversary
of the Second Amendment Effective Date thereafter. For the avoidance of doubt,
this Section 6.12 shall not prohibit the Borrower from requesting additional
third-party appraisals of specific acquired assets in interim periods between
any requests made pursuant to the preceding sentence, subject to the approval of
and selection of an appraiser by the Administrative Agent, in each case in its
sole reasonable discretion.


1.7    Amendment to add new Section 6.16. A new Section 6.16 of the Credit
Agreement is hereby added in the appropriate place based on numerical ordering
to read as follows:
Section 6.16 Delivery of Second Amendment Appraisal. Deliver, or cause to be
delivered, by October 31, 2015 (or such later date agreed upon by the
Administrative Agent in its sole discretion), to the Administrative Agent an
appraisal report (from a third-party appraiser) with respect to the Eligible
Rental Equipment and Eligible Specified Rigs, dated as of August 2015 or later,
in a form and substance reasonably satisfactory to the Administrative Agent.
1.8    Amendments to Section 7.02 of the Credit Agreement. Section 7.02 of the
Credit Agreement is hereby amended and restated in its entirety to read as
follows:
Section 7.02 Financial Condition Covenants.
(a)    Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio as at
the last day of any period of four consecutive fiscal quarters of the Borrower
to exceed the amounts set forth in the table below for each date of
determination:
June 30, 2015
4.00:1.00
September 30, 2015
4.00:1.00
December 31, 2015
4.75:1.00
March 31, 2016
5.50:1.00
June 30, 2016
5.75:1.00
September 30, 2016
5.75:1.00
December 31, 2016
5.75:1.00
March 31, 2017
5.25:1.00
June 30, 2017
4.50:1.00
September 30, 2017
4.25:1.00
December 31, 2017 and thereafter
4.00:1.00



(b)    Consolidated Interest Coverage Ratio. Except for any period of four
consecutive fiscal quarters of the Borrower ending on March 31, 2016, June 30,
2016, September 30, 2016 or December 31, 2016, permit the Consolidated Interest
Coverage Ratio as at the last day of any period of four consecutive fiscal
quarters of the Borrower to be less than 2.50:1.00; and for any period of four
consecutive fiscal quarters of the Borrower ending on March 31, 2016, June 30,
2016, September 30, 2016 or December 31, 2016, permit the Consolidated Interest
Coverage Ratio as at the last day of any such period to be less than 2.25:1.00.
(c)    Consolidated Senior Secured Leverage Ratio. Permit the Consolidated
Senior Secured Leverage Ratio as at the last day of any period of four
consecutive fiscal quarters of the Borrower to exceed 1.50:1.00.
(d)    Asset Coverage Ratio. Permit the Asset Coverage Ratio as at the last day
of each fiscal quarter of the Borrower to be less than 1.25:1.00.  
1.9    Amendment to Section 7.06 of the Credit Agreement. Section 7.06 of the
Credit Agreement is hereby amended by adding at the end of such Section the
following sentences:
Notwithstanding anything else to the contrary contained herein or in any other
Loan Document, starting on the Second Amendment Effective Date, no Restricted
Payment (other than Restricted Payments pursuant to clauses (a), (b), (c),
and/or (e) of Section 7.06) shall be permitted hereunder before September 30,
2017. Furthermore, for the avoidance of doubt, payments made (i) for the purpose
of matching contributions of employees’ 401(k) Plan contributions (including
payments made to third-parties for the purpose of permitting such third-parties
to acquire Equity Interests of the Borrower to be delivered to employees for the
purpose of such contributions) and (ii) pursuant to the Borrower’s Long-Term
Incentive Plan, as amended and restated, shall not be considered Restricted
Payments.  
1.10    Amendment to add new Section 7.16 to the Credit Agreement. A new Section
7.16 of the Credit Agreement is hereby added in the appropriate place based on
numerical ordering to read as follows:
Section 7.16 Prepayment of Senior Notes and Certain Indebtedness. Make any
optional prepayment, repurchase, redemption, defeasance or any other voluntary
payment in respect of any (a) Senior Notes, (b) Indebtedness issued pursuant to
Section 7.03(g) or (c) Indebtedness issued pursuant to Section 7.03(l), in each
case, before September 30, 2017; provided, however, if the prepayment,
repurchase, redemption, defeasance or other voluntary payment is made from the
proceeds of a substantially concurrent (y) incurrence of Indebtedness under
Section 7.03(g), or (z) issuance of Equity Interests of the Borrower, such
optional prepayment, repurchase, redemption, defeasance or other voluntary
payment shall be permitted.
Section 2.     Amendment to Exhibits.
2.1    Effective as of the Second Amendment Effective Date, the Exhibits to the
Credit Agreement are hereby amended by replacing Schedule 1 to Exhibit D with
the corresponding Schedule 1 in Annex I hereto.
Section 3.    Conditions Precedent. This Amendment shall not become effective
until the date (the “Effective Date”) on which each of the following conditions
is satisfied (or waived in accordance with Section 10.01 of the Credit
Agreement):
3.1    Counterparts. The Administrative Agent shall have received from the
Required Lenders, the Borrower and the Subsidiary Guarantors, executed
counterparts (in such number as may be requested by the Administrative Agent) of
this Amendment.
3.2    No Default or Event of Default. As of the date hereof and the Effective
Date, immediately before and after giving effect to this Amendment, no Default
or Event of Default shall have occurred and be continuing.
3.3    Fees. The Administrative Agent, the Lenders and L/C Issuer shall have
received all fees and other amounts due and payable on or prior to the date
hereof, including to the extent invoiced prior to the date hereof, reimbursement
or payment of all out-of-pocket expenses required to be reimbursed or paid by
the Borrower under the Credit Agreement. Without limiting the foregoing, each
Lender party hereto shall receive a fee equal to 25 bps payable on the amount of
each such Lender’s Commitment under the Credit Agreement on and as of the date
hereof.
3.4    Representations and Warranties. Each of the Borrower and the Subsidiary
Guarantors shall represent and warrant to the Administrative Agent and the
Lenders that as of the date hereof and as of the Effective Date, after giving
effect to the terms of this Amendment, all of the representations and warranties
contained in each Loan Document to which it is a party are true and correct in
all material respects (except for such representations and warranties that have
a materiality or Material Adverse Effect qualification, which shall be true and
correct in all respects), except to the extent any such representations and
warranties are expressly limited to an earlier date, in which case, such
representations and warranties shall continue to be true and correct in all
material respects (except for such representations and warranties that have a
materiality or Material Adverse Effect qualification, which shall be true and
correct in all respects) as of such specified earlier date.
The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding.
Section 4.    Miscellaneous.
4.1    Confirmation. The provisions of the Loan Documents, as amended by this
Amendment, shall remain in full force and effect in accordance with their terms
following the effectiveness of this Amendment.
4.2    Ratification and Affirmation; Representations and Warranties. The
Borrower and each of the other Loan Parties does hereby adopt, ratify, and
confirm the Credit Agreement and the other Loan Documents, as amended hereby,
and its obligations thereunder. Each of the Borrower and the Subsidiary
Guarantors hereby (a) acknowledges, renews and extends its continued liability
under, each Loan Document, as amended hereby, to which it is a party and agrees
that each Loan Document, as amended hereby, to which it is a party remains in
full force and effect, notwithstanding the amendments contained herein and (b)
represents and warrants to the Administrative Agent and the Lenders that: (i) as
of the date hereof and as of the Effective Date, after giving effect to the
terms of this Amendment, all of the representations and warranties contained in
each Loan Document to which it is a party are true and correct in all material
respects (except for such representations and warranties that have a materiality
or Material Adverse Effect qualification, which shall be true and correct in all
respects), except to the extent any such representations and warranties are
expressly limited to an earlier date, in which case, such representations and
warranties shall continue to be true and correct in all material respects
(except for such representations and warranties that have a materiality or
Material Adverse Effect qualification, which shall be true and correct in all
respects) as of such specified earlier date and (ii) (A) as of the date hereof
and as of the Effective Date, no Default or Event of Default has occurred and is
continuing and (B) immediately after giving effect to this Amendment, no Default
or Event of Default will have occurred and be continuing.
4.3    Loan Document. This Amendment and each agreement, instrument, certificate
or document executed by the Borrower and/or the Subsidiary Guarantors, as
applicable, or any of their respective officers in connection therewith are
“Loan Documents” as defined and described in the Credit Agreement and all of the
terms and provisions of the Loan Documents relating to other Loan Documents
shall apply hereto and thereto.
4.4    Counterparts. This Amendment may be executed in counterparts (and by
different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Amendment by telecopy or other electronic imaging means (e.g., “pdf” or “tiff”)
shall be effective as delivery of a manually executed counterpart of this
Amendment.
4.5    NO ORAL AGREEMENT. THIS AMENDMENT, THE CREDIT AGREEMENT AND THE OTHER
LOAN DOCUMENTS EXECUTED IN CONNECTION HEREWITH AND THEREWITH REPRESENT THE FINAL
AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.
4.6    GOVERNING LAW. THIS AMENDMENT (INCLUDING, BUT NOT LIMITED TO, THE
VALIDITY AND ENFORCEABILITY HEREOF) SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
[signature pages follow]




IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to
Second Amended and Restated Credit Agreement to be duly executed as of the date
first written above.
BORROWER
PARKER DRILLING COMPANY,
as the Borrower




By:                             
Name:     
Title:     


SUBSIDIARY GUARANTORS


ANACHORETA, INC., a Nevada corporation
PARDRIL, INC., an Oklahoma corporation
PARKER AVIATION INC., an Oklahoma corporation
PARKER DRILLING ARCTIC OPERATING, LLC, a Delaware limited liability company
PARKER DRILLING COMPANY NORTH AMERICA, INC., a Nevada corporation
PARKER DRILLING COMPANY OF NIGER, an Oklahoma corporation
PARKER DRILLING COMPANY OF OKLAHOMA, INCORPORATED, an Oklahoma corporation
PARKER DRILLING COMPANY OF SOUTH AMERICA, INC., an Oklahoma corporation
PARKER DRILLING OFFSHORE COMPANY LLC, a Nevada limited liability company
PARKER DRILLING OFFSHORE USA, L.L.C., an Oklahoma limited liability company
PARKER NORTH AMERICA OPERATIONS, LLC, a Nevada limited liability company
PARKER TECHNOLOGY, INC., an Oklahoma corporation
PARKER TECHNOLOGY, L.L.C., a Louisiana limited liability company
PARKER TOOLS, LLC, an Oklahoma limited liability company
QUAIL USA, LLC, an Oklahoma limited liability company
ITS RENTAL AND SALES, INC., a Texas corporation






By:     ________________________________                    
Name:
Title:


PARKER DRILLING MANAGEMENT
SERVICES, LTD., a Nevada limited liability
company




By:                     ____
Name:
Title:    




QUAIL TOOLS, L.P., an Oklahoma limited partnership


By:
Quail USA, LLC, its General Partner





By:                            
Name:
Title:




    


BANK OF AMERICA, N.A.,
as Administrative Agent
By:


Name:    
Title:    






BANK OF AMERICA, N.A.,
as a Lender and L/C Issuer








By:_______________________________________
Name:
Title:










BARCLAYS BANK PLC, as a Lender




By:                             
Name:
Title:     










WELLS FARGO BANK N.A., as a Lender




By:                             
Name:
Title:     




DEUTSCHE BANK AG, NEW YORK BRANCH, as a Lender




By:                             
Name:
Title:     






By:                             
Name:
Title:     




GOLDMAN SACHS BANK USA, as a Lender




By:                             
Name:
Title:     




THE ROYAL BANK OF SCOTLAND plc, as a Lender




By:                             
Name:
Title:




WHITNEY BANK, as a Lender




By:                             
Name:
Title:






HSBC BANK USA, N.A., as a Lender




By:                             
Name:
Title:     
    




NORTHRIM BANK, as a Lender




By:                             
Name:
Title:




ANNEX I


For the Quarter/Year ended _________________ (“Statement Date”)
SCHEDULE 1
to the Compliance Certificate
($ in 000’s)
I.    Section 7.02(a) – Consolidated Leverage Ratio.
A.    Consolidated Total Debt at Statement Date     $______
B.    Consolidated EBITDA for Subject Period (from Schedule 2):     $______
C.    Consolidated Leverage Ratio (Line I.A ÷ Line I.B):     ____ to 1.00
Maximum permitted:
As of the last day of each
period of four consecutive fiscal
quarters ending:






Maximum Consolidated Leverage
Ratio


June 30, 2015
4.00:1.00
September 30, 2015
4.00:1.00
December 31, 2015
4.75:1.00
March 31, 2016
5.50:1.00
June 30, 2016
5.75:1.00
September 30, 2016
5.75:1.00
December 31, 2016
5.75:1.00
March 31, 2017
5.25:1.00
June 30, 2017
4.50:1.00
September 30, 2017
4.25:1.00
December 31, 2017 and thereafter
4.00:1.00

    
II.    Section 7.02(b) – Consolidated Interest Coverage Ratio.
A.
Consolidated EBITDA for measurement period ending

on above date (“Subject Period”) (from Schedule 2):     $______
B.    Consolidated Interest Charges for Subject Period:     $______
C.    Consolidated Interest Coverage Ratio (Line II.A ÷ Line II.B):     ____ to
1.00
Minimum required:
As of the last day of each
period of four consecutive fiscal quarters ending:


Minimum Consolidated Interest
Coverage Ratio
March 31, 2016, June 30, 2016, September 30, 2016 or December 31, 2016
2.25 to 1.00
Any other period
2.50 to 1.00



III.    Section 7.02(c) – Consolidated Senior Secured Leverage Ratio.
A.    Consolidated Senior Secured Debt at Statement Date     $______
B.    Consolidated EBITDA for Subject Period (from Schedule 2):     $______
C.    Consolidated Senior Secured Leverage Ratio (Line III.A ÷ Line     ____ to
1.00
III.B):
Maximum permitted:


As of the last day of each     Maximum Consolidated Senior
period of four consecutive fiscal    Secured Leverage Ratio
quarters    1.50 to 1.00
IV.    Section 7.02(d) – Asset Coverage Ratio as of [date].
A.
Aggregate Net Amount of Eligible Domestic

Accounts Receivable    $_______
        
B.     Net Equipment OLV    $_______
C.    Net Specified Rigs OLV    $_______
D.    Total Outstandings, as of [date]    $_______
E.     Asset Coverage Ratio (((.85 x Line IV.A) +     _____ to 1.00        (.5 x
(Line IV.B + Line IV.C))) ÷ Line IV.D)        
Minimum required:
        
As of the last day of     Asset Coverage Ratio
the fiscal quarter     1.25 to 1.00
        
Supplemental support details requested by the Administrative Agent relating to
the calculations above are provided on Schedule 3 attached hereto.







1








HN\1328579.14